DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebrun et al (WO 2017/127561 A1).
As for claims 14-15, Lebrun et al teach a 3D printed article comprising a fused perfluorinated polymer; a removable object in contact with a portion of the fused polymer, wherein the removable object comprises: perfluorinated polymer particles; and a polymeric coating formed on surfaces of the polymeric composite build material particles (page 3. Lines 18-36, p. 17. Lines 18-37); wherein the perfluorinated polymer is poly(tetrafluoroethylene) (p. 17 lines 23-25). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 -5 are rejected under 35 U.S.C. 103 as being unpatentable over Lebrun et al (WO 2017/127561 A1) in view of  Li (US 2017/0190929) and in further view of  Pacifici et al (US 5,843,328).
For claim 1, Lebrun et al teach an agent for 3D printing processing, comprising a vehicle, comprising: a co-solvent, a surfactant and water; a polymer dispersed in the 
However, Lebrun et al fail to teach including humectant, and the polymer is anti-coalescing.
In the same field of endeavor, Li teaches the use of humectant in the content of a printing composition, wherein the selection of the humectant in the aqueous carrier depends on the requirements of the particular application (abstract; [0100]).
Pacifici et al teaches the use of anti-coalescing fluorocarbons as anti-coalescing agents (claim 4). 
Therefore, it would have been obvious to one ordinary skill in the art to combine the teachings of Lebrun et al, Li, and Pacifici, for an agent for 3D printing, having desired functional effect in the product formed. 
In regards to claims 2-3, Lebrun et al teach anti-coalescing polymer is a per-fluorinated polymer which is poly(tetrafluoroethylene) see pg 7 lines 11-16). 
In regards to claim 4, pertaining to a surface tension of the anti-coalescing agent is ranging from about 20 dynes/cm to about 28 dynes/cm, it is noted to that such values are selection of working parameters and can be determined by experiment that is obvious to a person skilled in the art.
As for claim 5, concerning listed contents in the surfactant represent the selection from several known possibilities that is obvious to a person skilled in the art.
Allowable Subject Matter
Claims 6-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the claim 6 differs from the above prior art, such that it includes or comprises the steps of: negatively patterning some of the polymeric or polymeric composite build material to define a removable build material portion and a remaining build material portion, the negatively patterning including selectively applying an anti-coalescing agent; and based on a 3D  object model, forming a final 3D object from at least some of the remaining build material portion, wherein the some of the polymeric or polymeric composite build material in the removable build material portion remains non-coalesced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0258984 A1 teaches production of silver sulfate grains using fluorinated additive.
US 2021/0115224 A1 teaches production method for fluoropolymer surfactant for polymerization, and use of surfactant.
US 2021/0095152 A1 teaches three-dimensional printing including anti-coalescing polymer which includes perfluorinated polymer.
US 2012/0116003 A1 teaches fluoropolymer particles in an aqueous medium in a polymerization reactor, comprising…surfactant.
US 2020/0079966 A1 teaches method for making a metal sand or ceramic object by additive manufacture and formulation for use in said methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743